Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. _________________________


   G.A. RESORT CONDOMINIUM ASSOCIATION, INC., a
   Colorado Nonprofit Corporation,

           Plaintiff,

   v.

   ILG, INC., a Delaware corporation, CHICAGO TITLE
   LANDSHARE TRUST, INC., a Florida corporation, as
   Trustee for HPC TRUST, GRAND ASPEN LODGING,
   LLC, a Delaware limited liability company, HPC
   DEVELOPER, LLC, a Delaware limited liability company,
   HPC OWNERS ASS’N, LLC, a Florida non-profit, HV
   GLOBAL GROUP, a Delaware corporation, HV GLOBAL
   MKTG. CORP., a Florida corporation, HYATT CORP., a
   Delaware corporation, HYATT HOTELS CORP., a
   Delaware corporation, HV GLOBAL MGMT. CORP., a
   Delaware corporation, and MARRIOTT VACATIONS
   WORLDWIDE, INC., a Delaware corporation,

           Defendants.



                                    NOTICE OF REMOVAL


          PLEASE TAKE NOTICE that Defendants ILG, Inc. (“ILG”), Chicago Title Timeshare

  Land Trust, Inc. (incorrectly named as Chicago Title Landshare Trust, Inc., “Chicago Title”),

  Grand Aspen Lodging, LLC (“G.A. Lodging”), HPC Developer, LLC (“HPC Developer”), HPC

  Owners’ Association, Inc. (incorrectly named as HPC Ownership Association, LLC, “HPC

  Owners Ass’n”), HV Global Group, Inc. (“HVGG”), HV Global Marketing Corporation (“HV

  Global Marketing”), Hyatt Corp. (“Hyatt”), Hyatt Hotels Corporation (“Hyatt Hotels”), HV

  Global Management Corporation (“HVGM”), and Marriott Vacations Worldwide Corporation

  ACTIVE 44035021v5
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 2 of 12




  (incorrectly named as Marriott Vacations Worldwide, Inc., “MVWC”) (collectively,

  “Defendants”), pursuant to 28 U.S.C. §§ 1332, 1367, 1441, 1446 and 1453, and with full

  reservation of all defenses and rights, by their undersigned attorneys, submit this Notice of

  Removal of the civil action described below to this Court from the District Court of Pitkin

  County, Colorado, in which this action is now pending. This action is within the original

  jurisdiction of this Court and properly removed (a) based upon 28 U.S.C. §§ 1332(a), 1376 and

  1446; and in addition, (a) based upon the Class Action Fairness Act of 2005, 28 U.S.C.

  §§ 1332(d), 1446, and 1453 (“CAFA”).

         Pursuant to 28 U.S.C. § 1446(d), copies of this Notice of Removal will be served upon

  counsel for Plaintiff G.A. Resort Condominium Association, Inc. (the “Association”), and filed

  with the Clerk of the District Court of Pitkin County, Colorado, with proof of service, as an

  exhibit to a Notice of Filing of Notice of Removal.

         In support of removal to this Court, Defendants state and allege as follows.

                PROCEDURAL HISTORY AND TIMELINESS OF REMOVAL

         1. On May 3, 2019, the Association filed its Complaint against Defendants in the

  District Court of Pitkin County, Colorado (the “State Court Action”). Copies of the Complaint,

  including the exhibits to the Complaint are attached as Exhibit A, and all other papers submitted

  or filed in the State Court Action (including a June 26, 2019 unopposed motion and proposed

  Order extending Defendants’ time to answer, move or otherwise respond to the Complaint to

  August 23, 2019) are attached as Exhibit B. No other pleadings or filings have been served on

  Defendants and, upon information and belief, as of the date of this Notice of Removal, no other

  pleadings or filings have been filed in the State Court Action other than those attached as

  Exhibits A and B.


                                                   2
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 3 of 12




          2. ILG, Chicago Title, G.A. Lodging, HPC Developer, HVGG, HV Global Marketing,

  Hyatt, Hyatt Hotels, HVGM, and MVWC were first served with the Summons and Complaint on

  June 5, 2019, and, thereafter, HPC Owners Ass’n was served on June 10, 2019. All Defendants

  join in this Removal Notice for purposes of 28 U.S.C. § 1446(b)(2)(C), and reserve all rights

  regarding personal jurisdiction, lack of service, improper or insufficient process of service, and

  all other defenses.

          3. This Notice of Removal is being timely filed within the time prescribed in 28 U.S.C.

  § 1446(b), because it is being filed within 30 days of the receipt of the Summons and Complaint

  by Defendants.

          4. The District Court of Pitkin County, Colorado is located within this judicial district,

  28 U.S.C. § 85, and this Notice of Removal is therefore properly filed in this Court pursuant to

  28 U.S.C. § 1441(a).

                                         THE COMPLAINT

          5. As alleged in the Complaint, the Association is a homeowners’ association for the

  G.A. Resort Condominiums, a fractional ownership interest resort located in Aspen, Colorado,

  known as the Hyatt Vacation Club Grand Aspen Resort (the “Resort”). The Association alleges

  that there are more than 560 of its members who are owners of fractional interests consisting of

  1/20th of an undivided interest in a specific condominium unit at the Resort, entitling each owner

  to two and one-half weeks of use, consisting of one fixed week, one floating week and one-half

  floating week. The Association alleges that Defendants’ conduct has caused direct injury to it,

  and has also caused injury to the owners, including a diminution in value of the owners’

  fractional interests at the Resort.

          6. Among other things, the Association complains of Defendants’ actions consisting of:

  (a) the transfer of 207 fractional ownership interests in the Resort, owned by G.A. Lodging, to
                                                    3
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 4 of 12




  the Hyatt Residence Club Portfolio Trust, to be included in the Hyatt Residence Club Portfolio

  Program (the “Portfolio Club”), a points-based vacation ownership program which permits its

  members to use points at various Hyatt Residence Club (“HRC”) properties, including the

  Resort; (b) the association of the Portfolio Club, through an Exchange Agreement, with the HRC

  properties, including the Resort, permitting owners at HRC properties to exchange their weeks

  for points to be used in the Portfolio Club, and permitting Portfolio Club members to access

  those exchanged weeks using points; (c) the alleged withholding and failure to sell the 207

  fractional interests that were transferred to the Portfolio Club; and (d) the alleged setting of the

  number of points required to access the Resort at a level lower than that justified to entice

  purchasers to buy into the Portfolio Club, while increasing points required to stay at other HRC

  properties.

         7. The Complaint purports to state claims for (a) breach of fiduciary duty and for the

  imposition of a constructive trust against HVGM, G.A. Lodging and HVGG; (b) constructive

  fraud against HVGM, G.A. Lodging and HVGG; (c) aiding and abetting breaches of fiduciary

  duty against all Defendants; (d) breach of contract against HVGM, G.A. Lodging and HVGG;

  (e) breach of the implied covenant of good faith and fair dealing against HVGM, G.A. Lodging,

  HVGG, and ILG; (f) declaratory relief regarding the implementation of the Portfolio Club

  against all Defendants; (g) tortious interference with contract against all Defendants;

  (h) conspiracy against all Defendants; (i) violation of the Colorado Organized Crime Control

  Act, C.R.S. § 18-17-104, against all Defendants; (j) violation of the Colorado Consumer

  Protection Act, C.R.S. § 6-1-101 et seq., against all Defendants; (k) unjust enrichment against all

  Defendants; and (l) for an accounting against all Defendants.

         8. The Association seeks damages and other relief on its own behalf and in its own

  name, and “also seeks damages on behalf of the Owners on some causes of action pursuant to
                                                 4
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 5 of 12




  C.R.S. § 38-33.3-302(1) of the Colorado Common Interest Ownership Act [‘CCIOA’] . . .

  including”: (a) a declaratory judgment and rescission of its Management Agreement concerning

  the Resort; (b) disgorgement of the 207 fractional ownership interests transferred to the Portfolio

  Club: (c) the voiding of certain provisions in the Resort’s governing documents and contracts

  relating to the Resort; (d) the voiding of the Exchange Agreement and the termination of the

  Resort’s association with the Portfolio Club; (e) disgorgement of and recovery of all amounts

  and compensation paid to Defendants; (f) damages for the diminution in value of each owner’s

  fractional interests; (g) disgorgement of profits that Defendants received as a result of their

  alleged wrongful acts; and (h) for an accounting of such profits and the imposition of a

  constructive trust.

         9. Among other things, the Association seeks (a) disgorgement of “an estimated $30

  million profit” made by Defendants, Complaint ¶ 6(a); (b) “restitution of all monies paid to

  Defendants,” consisting of millions of dollars (in that the Association alleges that there were at

  least 560 owners, who each paid hundreds of thousands of dollars for their fractional interests),

  id. ¶¶ 2, 35; and (c) compensatory damages consisting of the diminution in value of the fractional

  interests of the 560 owners that were each purchased for hundreds of thousands of dollars.

         10. Defendants dispute the Complaint’s factual allegations, as well as its legal

  conclusions, and deny that the Association or any fractional interest owners at the Resort have

  been harmed in any way.

                                      BASES FOR REMOVAL

         A. Original Subject Matter Jurisdiction Under 28 U.S.C. § 1332

         11.   This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

  because, as set forth below, the Association is a citizen of Colorado and is a citizen of a different


                                                    5
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 6 of 12




  state than all Defendants, who are citizens of Delaware, Florida and Illinois, and the amount in

  controversy exceeds $75,000, exclusive of interest and costs.

         (1) Complete Diversity of Citizenship Exists

               (a) The Association’s Citizenship

         12. Upon information and belief, the Association is a Colorado nonprofit corporation

  with its principal place of business at 415 East Dean Street, Aspen, Colorado 81611, and

  therefore is a citizen of Colorado for purposes of 28 U.S.C. § 1332(a).

               (b) Citizenship of Defendants

         13. ILG is a Delaware corporation with its principal place of business at 6262 Sunset

  Drive, Miami, Florida 33143, and therefore is a citizen of Delaware and Florida for purposes of

  28 U.S.C. § 1332(a).

         14. Chicago Title is a Florida corporation with its principal place of business at 2400

  Maitland Center Parkway, Maitland, Florida 32751, and therefore is a citizen of Florida for

  purposes of 28 U.S.C. § 1332(a).

         15. G.A. Lodging is a Delaware limited liability company with its principal place of

  business at 6262 Sunset Drive, Miami, Florida 33143. The sole member of G.A. Lodging is

  Grand Aspen Holdings, LLC (“GA Holdings”). GA Holdings is a Delaware limited liability

  company whose sole member is S.O.I. Acquisition Corp. (“S.O.I.”). S.O.I. is a Florida

  corporation with its principal place of business at 6262 Sunset Drive, Miami, Florida 33143.

  Therefore, G.A. Lodging is a citizen of Florida for purposes of 28 U.S.C. § 1332(a).

         16. HPC Developer is a Delaware limited liability company with its principal place of

  business at 9002 San Marco Court, Orlando, Florida 32819. The sole member of HPC

  Developer is S.O.I. Therefore, HPC Developer is a citizen of Florida for purposes of 28 U.S.C.

  § 1332(a).
                                                   6
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 7 of 12




         17. HPC Owners Ass’n is a Florida nonprofit corporation with its principal place of

  business at 140 Fountain Parkway, St. Petersburg, Florida 33716, and therefore is a Florida

  citizen for purposes of 28 U.S.C. § 1332(a).

         18. HVGG is a Delaware corporation with its principal place of business at 140

  Fountain Parkway, St. Petersburg, Florida 33716, and therefore is a citizen of Delaware and

  Florida for purposes of 28 U.S.C. § 1332(a).

         19. HV Global Marketing is a Florida corporation with its principal place of business at

  6262 Sunset Drive, Miami, Florida 33143, and therefore is a citizen of Florida for purposes of 28

  U.S.C. § 1332(a).

         20. Hyatt is a Delaware corporation with its principal place of business at 150 North

  Riverside Plaza, Chicago, Illinois 60606, and therefore is a citizen of Delaware and Illinois for

  purposes of 28 U.S.C. § 1332(a).

         21.   Hyatt Hotels is a Delaware corporation with its principal place of business at 150

  North Riverside Plaza, Chicago, Illinois 60606, and therefore is a citizen of Delaware and

  Illinois for purposes of 28 U.S.C. § 1332(a).

         22. HVGM is a Delaware corporation with its principal place of business at 6262 Sunset

  Drive, Miami, Florida 33143, and therefore is a citizen of Delaware and Florida for purposes of

  28 U.S.C. § 1332(a).

         23. MVWC is a Delaware corporation with its principal place of business at 6649

  Westwood Boulevard, Orlando, Florida 32821, and therefore is a citizen of Delaware and Florida

  for purposes of 28 U.S.C. § 1332(a).




                                                   7
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 8 of 12




           (2) Amount in Controversy

           24. As noted above in paragraph 9 above, and as set forth in more detail in the

  Complaint, the amount in controversy exceeds the sum of $75,000, exclusive of interests and

  costs.

           B. Original Subject Matter Jurisdiction Under CAFA

           25. In addition, removal is proper under CAFA, which grants district courts original

  jurisdiction over putative class actions in which the amount in controversy exceeds $5 million

  and any member of the putative class of Plaintiffs is a citizen of a State different from any

  Defendant. As set forth below, this action satisfies each of the requirements of 28 U.S.C.

  § 1332(d)(2) for original jurisdiction under CAFA.

           (1) Covered “Class Action” Under 28 U.S.C. § 1332(d)(1)(B)

           26. Without conceding that there is any merit to the Complaint’s allegations or claims,

  this action meets the CAFA definition of a “class action” which provides that “the term ‘class

  action’ means any civil action filed under rule 23 of the Federal Rules of Civil Procedure or

  similar State statute or rule of judicial procedure authorizing an action to be brought by 1 or

  more representative persons as a class action.” 28 U.S.C. §§ 1332(d)(1)(B), 1453(a). As noted

  in paragraph 8 above, in addition to its own claims for relief in its own name, the Association

  “also seeks damages on behalf of the Owners on some causes of action pursuant to” the CCIOA.

  Complaint ¶ 14. Section 38-33.3-302(1) of CCIOA is a “State statute . . . authorizing an action

  to be brought by 1 or more representative persons as a class action,” 28 U.S.C. § 1332(d)(1)(B),

  in that it provides that a homeowners’ association may “institute, defend, or intervene in

  litigation or administrative proceedings in its own name on behalf of itself or two or more unit

  owners on matters affecting the common interest community[.]” C.R.S. § 38-33.3-302(1)(d).

  See D.R. Horton, Inc. v. Eighth Judicial Dist. Court, 125 Nev. 449, 459, 215 P.3d 697, 704
                                                  8
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 9 of 12




  (2009) (“representative actions filed by homeowners' associations [under the Act] are amenable

  to the same treatment as class action lawsuits brought by individual homeowners [and] where a

  homeowners' association brings suit on behalf of its members, a [defendant] may . . . challenge

  whether the associations' claims are subject to class certification [in which] the district court

  must conduct and document a thorough [Rule] 23 analysis.”); Shuette v. Beazer Homes Holdings

  Corp., 121 Nev. 837, 124 P.3d 530 (2005) (court to determine whether such actions under the

  Act are “appropriate for class action treatment”); Beazer Homes Holding Corp. v. Dist. Ct., 128

  Nev. 723, 732, 291 P.3d 128, 134-135 (2012) (court to decide if such representative actions

  under the Act should be “treated like a class action”). See also Restatement (Third) of Property

  (Servitudes) § 6.11 (2000) (in such suits, “the association functions much like the plaintiff in

  class-action litigation, and questions about the rights and duties between the association and the

  members with respect to the suit will normally be determined by the principles used in class-

  action litigation”). 1

          (2) Class Action Consisting of More than 100 Members

          27. As the Association alleges, there are more than 560 fractional interest owners at the

  Resort on whose behalf it seeks to bring this action in a representative capacity under the

  CCIOA. Accordingly, the aggregate number of class members is greater than 100 persons for

  purposes of satisfying 28 U.S.C. § 1332(d)(5)(B).

          (3) Minimum Diversity of Citizenship Exists

          28. The required diversity of citizenship under CAFA is satisfied (a) where “any

  member of a class of plaintiffs is a citizen of a State different from any defendant” or (b) where



  1
    CCIOA is Colorado’s adoption of the Uniform Common Interest Ownership Act, which has
  been adopted in a number of other states including Nevada. See High Noon at Arlington Ranch
  Homeowners Ass'n v. Eighth Judicial Dist. Ct., 402 P.3d 639, 647-648 (Nev. 2017).
                                                  9
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 10 of 12




  “any member of a class of plaintiffs is a foreign state or a citizen or subject of a foreign state and

  any defendant is a citizen of a State,” 28 U.S.C. § 1332(d)(2)(A) and (B), both of which are

  satisfied in this case. As set forth in paragraphs 14-24 above, Defendants are citizens of

  Delaware, Florida and Illinois. The Association is a Colorado citizen, and according to

  Defendants’ records, numerous fractional interest owners at the Resort are citizens of numerous

  states other than Delaware, Florida and Illinois, thus satisfying the minimal diversity requirement

  of 28 U.S.C. § 1332(d)(2)(A).

          (4) Amount in Controversy Exceeds $5 Million

          29. Under CAFA, the claims of the individual class members are aggregated to

  determine if the amount in controversy exceeds the required “sum or value of $5,000,000,

  exclusive of interest and costs.” 28 U.S.C. §§ 1332(d)(2), (d)(6). Without conceding any merit

  to the Complaint’s allegations or claims, and as discussed further in paragraph 9 above, the

  amount in controversy here satisfies this jurisdictional threshold, as the damages sought by the

  putative Plaintiffs are in excess of that amount. 2

          (5) No Exceptions to Jurisdiction Under CAFA Apply

          30. No exceptions to jurisdiction under CAFA, 28 U.S.C. §§ 1332(d)(4) and (5), apply

  because, upon information and belief, less than one third of the members of the putative class

  (the owners) are citizens of the State (Colorado) in which this action was filed, and no Defendant

  is a citizen of that State.




  2
    For purposes of a CAFA removal, the “amount in controversy . . . is not ‘the amount the
  plaintiff will recover,’ but rather ‘an estimate of the amount that will be put at issue in the course
  of the litigation.’” Frederick v. Hartford Underwriters Ins. Co., 683 F.3d 1242, 1245 (10th Cir.
  2012) (quoting McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008)).
                                                     10
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 11 of 12




                JOINDER AND RESERVATION OF DEFENSES AND RIGHTS

          31. All Defendants, who are each represented by the same, undersigned counsel, join in

  this Notice of Removal.

          32. As of the date of the filing of this Notice of Removal, no further proceedings have

  been had in the State Court Action, and no hearings have been scheduled.

          33.   Defendants reserve all defenses, including, but not limited to lack of personal

  jurisdiction, insufficient process and service of process. In addition, Defendants do not concede

  that the Association states any claim for relief, or that it would be entitled to any relief.

  Nonetheless, the Association’s claim, “whether well or ill-founded in fact, fixes the right of the

  defendant to remove.” St. Paul Mercury Indem. Co. v. Red Cab Co., 202 U.S. 283, 294 (1938).

          34. Defendants reserve the right to amend or supplement this Notice of Removal as

  necessary.




                                                    11
Case 1:19-cv-01870-RM-GPG Document 1 Filed 06/27/19 USDC Colorado Page 12 of 12




         WHEREFORE, Defendants give notice that the above-described action pending against

  them in the District Court of Pitkin County, Colorado is properly removed to this Court.

  Dated: June 27, 2019                        Respectfully submitted,
                                              By: s/ Naomi G. Beer
                                                   Naomi G. Beer
                                              GREENBERG TRAURIG, LLP
                                              1200 Seventeenth Street, Suite 2400
                                              Denver, Colorado 80202
                                              Tel:    303.572.6500
                                              Fax:    303.572.6540
                                              Email: BeerN@gtlaw.com
                                                      -and-
                                              Philip R. Sellinger
                                              Roger B. Kaplan
                                              GREENBERG TRAURIG, LLP
                                              500 Campus Drive, Suite 400
                                              Florham Park, NJ 07931-0677
                                              Tel:    973.360.7900
                                              Fax:    973-301.8410
                                              Email: SellingerP@gtlaw.com
                                                       KaplanR@gtlaw.com
                                                       MarxI@gtlaw.com

                                              Attorneys for Defendants




                                                 12
